UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4623
MICHAEL EUGENE WALTON, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                             (CR-00-3)

                      Submitted: March 27, 2001

                       Decided: April 12, 2001

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                             COUNSEL

John G. LaFratta, COWAN, NORTH & LAFRATTA, L.L.P., Rich-
mond, Virginia, for Appellant. Helen F. Fahey, United States Attor-
ney, James B. Comey, Assistant United States Attorney, Richmond,
Virginia, for Appellee.
2                     UNITED STATES v. WALTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael Eugene Walton, Jr. pled guilty to a single count of posses-
sion with intent to distribute cocaine base, in violation of 21 U.S.C.A.
§ 841(a)(1) (West 1999 & Supp. 2000). The charges arose from an
investigation that included a sale of cocaine base by Walton to a con-
fidential informant. A subsequent search of Walton’s residence
resulted in the seizure of $6360 in United States currency that was
found in a brown paper bag under a wooden table in a corner of Wal-
ton’s bedroom, and 15.4 grams of cocaine base.

    Walton’s plea agreement incorporated a separate statement of facts
that summarized Walton’s arrest for possession with intent to distrib-
ute 4.3 grams of cocaine base and the evidence found during the
search of Walton’s residence. The statement also included a sentence
identifying the cash found during the search as "the direct proceeds
from Walton’s selling of controlled substances." During the plea
inquiry, in response to questions from the district court, Walton
acknowledged that he had read the statement of facts before he signed
it, and that it fairly represented his conduct. In calculating Walton’s
offense level under the United States Sentencing Guidelines, the pro-
bation officer converted the cash seized into an equivalent of sixty-
four grams of cocaine base, which significantly increased Walton’s
offense level.

   Subsequent to his plea hearing and meeting with the probation offi-
cer, Walton moved repeatedly to withdraw his plea. As justification
for his motions, Walton asserted that he had not understood the state-
ment of facts, that his attorney had misled him as to the effect the
statement of facts would have on his sentence, that he had a mental
illness that impaired his ability to understand the statement of facts,
and that $5000 of the money seized was a gift from his aunt, rather
than proceeds of drug sales. The district court denied these motions.
                      UNITED STATES v. WALTON                         3
On appeal, Walton asserts that his counsel was ineffective in failing
to thoroughly discuss the statement of facts and its impact on his sen-
tence calculation with him before he signed the statement, and that the
district court erred in denying his motions to withdraw his guilty plea.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. See United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). Rather, to allow for adequate development of the
record, a defendant must bring his claim in a motion under 28
U.S.C.A. § 2255 (West Supp. 2000). See King, 119 F.3d at 295;
United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). An excep-
tion exists when the record conclusively establishes ineffective assis-
tance. See King, 119 F.3d at 295. We find that the record in the instant
case does not conclusively establish that Walton’s counsel was inef-
fective. Therefore, we do not address this issue on direct appeal.

   This court reviews the denial of a motion to withdraw a guilty plea
for abuse of discretion. See United States v. Craig, 985 F.2d 175, 178
(4th Cir. 1993). A defendant bears the burden of demonstrating to the
district court’s satisfaction that a "fair and just reason" supports his
request to withdraw. Fed. R. Crim. P. 32(e).

   In determining whether the trial court abused its discretion in deny-
ing a motion to withdraw a guilty plea, we consider the six factors
articulated in United States v. Moore, 931 F.2d 245, 248 (4th Cir.
1991). Although all the factors in Moore must be given appropriate
weight, the key in determining whether a Rule 32(e) motion should
be granted is whether the Rule 11 hearing was properly conducted.
United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995). This
court closely scrutinizes the Fed. R. Crim. P. 11 colloquy and attaches
a strong presumption that the plea is final and binding if the Rule 11
proceeding is adequate. United States v. Lambey, 974 F.2d 1389,
1394 (4th Cir. 1992).

   In this case, the district court considered each of the Moore factors
and found that none supported granting Walton’s motion to withdraw
his guilty plea. Further, the court conducted an extremely thorough
Rule 11 inquiry. This inquiry included specific inquiries concerning
Walton’s review and understanding of the plea agreement and state-
ment of facts and that he clearly understood the charges, the plea
4                    UNITED STATES v. WALTON
agreement, and the effect of his guilty plea. Even assuming as true
Walton’s allegations that counsel misinformed him as to the probable
length of his sentence, or that he misunderstood how the statement of
facts would impact his sentence, no valid grounds for allowing with-
drawal of Walton’s plea have been shown. See United States v. Uba-
kanma, 215 F.3d 421, 424-25 (4th Cir. 2000); Lambey, 974 F.2d at
1395. We find no abuse of discretion in the denial of Walton’s
motions.

   Accordingly, we affirm Walton’s conviction and sentence, and dis-
miss the appeal on the issue of ineffective assistance of counsel. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court.

                      AFFIRMED IN PART, DISMISSED IN PART